 Case 3:17-cv-01362 Document 1258 Filed 04/07/21 Page 1 of 4 PageID #: 42811



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                         CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                                   ORDER

     For reasons appearing to the court, the upcoming pretrial

conferences/motions hearings are hereby RESCHEDULED as follows:

     April 14, 2021, at 10:00 a.m., by videoconference

     April 29, 2021, at 11:00 a.m., in person (for case

     participants only)

For the hearing conducted by videoconference, counsel for

plaintiffs and defendants are to provide by email to Allison

Skinner at allison_skinner@wvsd.uscourts.gov no later than three

business days prior to the videoconference, the following
 Case 3:17-cv-01362 Document 1258 Filed 04/07/21 Page 2 of 4 PageID #: 42812



information:      the name, telephone number, and email of each

attorney participating in the conference.                     Once this information

is received and processed, the court will contact the

participants with connection details.

     Mindful of the presumption of openness that accompanies

courtroom proceedings, these proceedings will be made available

electronically so that the respective trial teams, members of the

public, members of the press, and other interested parties can

observe the proceedings.            To make use of this technology, use one

of the following methods:

     Web browser:

     https://join.uc.uscourts.gov/invited.sf?secret=aBe.nuT4rMl0Gfyale7atQ&id=314041604

     Phone: 5713532300, then enter 314041604

Any person encountering trouble in using this technology should

contact the court’s IT Department at 1-304-347-3005 for

assistance.
     Persons using remote access to proceedings are reminded of

the general prohibition against photographing, recording, and

rebroadcasting of court proceedings.                  See Local Rule Civ. P.

83.10.   Violation of these prohibitions may result in sanctions,

including removal of court issued media credentials, restricted

entry to future hearings, denial of entry to future hearings, or

any other sanctions deemed necessary by the court.




                                             2
 Case 3:17-cv-01362 Document 1258 Filed 04/07/21 Page 3 of 4 PageID #: 42813



     The Clerk is directed to send copies of this Order to those

counsel of record who have registered to receive an electronic NEF.

              IT IS SO ORDERED this 7th day of April, 2021.

                                     ENTER:



                                      David A. Faber
                                      Senior United States District Judge




                                     3
Case 3:17-cv-01362 Document 1258 Filed 04/07/21 Page 4 of 4 PageID #: 42814
